Per Curiam: This was an action brought by Warren White to recover for an injury sustained by his minor son, H. W. White, alleged to have been caused in consequence of the sale to the latter of intoxicating liquors. Plaintiff in the court below recovered, and defendant appealed. The evidence was insufficient to show that the defendant furnished to the son the liquor wherewith it was claimed he became intoxicated. The only evidence of the fact was that of the son, who testified that he bought and drank at the saloon kept by the defendant four glasses of whisky or brandy, and had a pint flask filled; that he got the liquor of a son of defendant; that he treated and drank there with another son of defendant, and that defendant was at the same time in the saloon or store kept in connection with the saloon. The sons of defendant testified, the one that he did not let the witness White have any liquor whatever, the other that he did not drink with White, and both that White was not in the saloon on that day; and the defendant testified that he was not in the saloon that day, but was on his farm engaged in work there. In addition, two other witnesses testified to young White’s admission to them that he did not get his liquor at defendant’s, but at another place. We think the verdict was clearly against the weight of evidence. The judgment must be reversed, and the cause remanded. Judgment reversed.